DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41, 42, 44-55, 57-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whayne et al (US 6,402,746 B1, hereinafter “Whayne”).
Regarding claim 41, Whayne discloses a method for tissue ablation (col 25, ln 3-8), said method comprising: anchoring a distal end of a catheter (col 25, ln 66-col 6, ln 11) in an opening into a body cavity (col 21, ln 43-63, where Whayne discloses the structures described can be located at any location within a complex body cavity, which Examiner interprets to include an opening to said body cavity); and deploying a branch electrode element from the catheter (col 26, ln 12-20); positioning an ablation element 
Regarding claim 42, Whayne discloses determining one or more of an orientation or position of the ablation element (col 26, ln 21-24).
Regarding claim 44, Whayne discloses anchoring the distal end of the catheter in the opening into the body cavity (col 21, ln 43-63) comprises deploying a centering mechanism from the distal end of the catheter (col 26, ln 25-37, such that Examiner interprets that the inflatable balloon anchors while centering the catheter during placement).
Regarding claim 45, Whayne discloses the catheter comprises a main body with a central lumen (col 25, ln 35-57).
Regarding claim 46, Whayne discloses anchoring the distal end of the catheter (col 25, ln 66-col 6, ln 11) in the opening into the body cavity (col 21, ln 43-63) comprises expanding an expandable element in or adjacent the opening into the body cavity (col 25, ln 47-65; col 21, ln 43-63).
Regarding claim 47, Whayne discloses the expandable element comprises a wire cage or an inflatable balloon (col 26, ln 25-37).
Regarding claim 48, Whayne discloses mapping tissue surrounding the opening into the body cavity with one or more mapping electrodes disposed on the distal end of the catheter (col 21, ln 43-48; col 22, ln 30-39; col 24, ln 62-65).
Regarding claim 49, Whayne discloses deploying the branch electrode element from the catheter comprises independently controlling the radial direction and radial distance of the ablation element from the catheter (col 25, ln 47-65).
Regarding claim 50, Whayne discloses ablating the one or more tissue locations with the ablation element comprises generating an ablation pattern on tissue (col 34, ln 64-col 35, ln 28) adjacent the opening into the body cavity (col 21, ln 43-63).
Regarding claim 51, Whayne discloses generating the ablation pattern comprises rotating the catheter to generate a curved ablation pattern with the ablation element  (col 26, ln 37-67).
Regarding claim 52, Whayne discloses generating the ablation pattern comprises axially translating the catheter to generate a linear ablation pattern with the ablation element (col 26, ln 37-67).
Regarding claim 53, Whayne discloses generating the ablation pattern comprises adjusting an amount of eversion of the branch electrode element relative to the catheter (col 26, ln 37-67).
Regarding claim 54, Whayne discloses generating the ablation pattern comprises delivering energy from the ablation element to the tissue (col 25, ln 3-8; col 26, ln 37-67; col 37, ln 15-22).
Regarding claim 55, Whayne discloses the energy delivered comprises one or more of RF energy or thermal energy (col 8, ln 53-62).
Regarding claim 57, Whayne discloses the ablation element comprises an ablation electrode (col 25, ln 3-8; col 26, ln 37-67).
Regarding claim 58, Whayne discloses the ablation electrode is operable in a monopolar mode (col 37, ln 15-36).
Regarding claim 59, Whayne discloses the ablation electrode is operable in a bipolar mode (col 37, ln 15-36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Whayne in view of Keider (US 2005/0015079).
Regarding claim 43, Whayne discloses the claimed invention, but does not explicitly disclose determining one or more of the orientation or position of the ablation element with a sensor at the distal end of the catheter.  Keider is analogous art in regard to construction of ablation catheters and discloses the use of a sensor mounted to the distal near an ablation element at the distal end of a catheter (par 0002, 0055; shown in figure 1, element 38).  Applied to the invention of Whayne the features of Keider would provide one or more of the orientation or positions of the ablation element determined with a sensor at the distal end of the catheter as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Keider in the invention of Whayne, since such a modification would provide the predictable results of improved safety and effectiveness of an ablation system via confirmation of ablation element location.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Whayne in view of Heiner et al (US 6,547,785 B1, hereinafter “Heiner”).
Regarding claim 56, Whayne discloses the claimed invention including generation of an ablation pattern (col 37, ln 15-22), but does not explicitly disclose that the ablation pattern is from delivering a cooling fluid for cryoablation.  Heiner is analogous art in regard to systems for providing treatment via ablation.  Heiner discloses it was known in the art to provide cryoablation using a cooling fluid as an alternative to other conventionally known ablation, such as RF induced heating (col 1, ln 23-42; col 3, ln 61-col 4, ln 4).  Applied to the invention of Whayne, the featuers of .
Claims 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Whayne in view of Selkee (US 2011/0184406 A1).
Regarding claims 60 and 61, Whayne discloses the claimed invention including coupling with tissue treatment locations including the opening into a body cavity (col 21, ln 43-63), but does not explicitly disclose determining a tissue contact force between the ablation element and surrounding tissue, nor that the tissue contact force is determined with a sensor adjacent the ablation element.  Selkee is analogous art in regard to ablation system.  Selkee discloses it was known in the art to provide a contact force sensor adjacent to an ablation element for determining a tissue contact force between the ablation element and surrounding tissue (abstract, pars 0008, 0031 as shown in figure 1).  Applied to the invention of Whayne, the features of Selkee provide means for determining a tissue contact force between the ablation element and tissue surrounding the opening into the body cavity wherein the tissue contact force is determined with a sensor adjacent the ablation element as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Selkee in the invention of Whayne, since such a modification would provide the predictable results of improved proper position of ablation elements, 
Regarding claim 62, Whayne discloses the body cavity is selected from the group comprising a nasal cavity, an oral cavity, a throat, an esophagus, a stomach, a small intestine, a large intestine, a colon, a rectum, a bronchus, a bladder, a ureter, a urethra, a vagina, a cervix, a uterus, a fallopian tube, a heart chamber, a heart ventricle, a heart atrium, an aorta, a vena cava, an abdominal aorta, a renal artery, a femoral artery, an ascending aorta, a subclavian artery, a carotid artery, a jugular vein, a subclavian vein, a cephalic vein, a femoral vein, a renal vein, an inferior vena cava, or a pulmonary artery (col 21, ln 43-63).
Regarding claim 63, Whayne discloses anchoring the distal end of the catheter in the opening of the body cavity comprising anchoring the distal end of the catheter in the pulmonary vein os (col 21, ln 43-63; col 25, ln 66-col 26, ln 11).
Regarding claim 64, Whayne discloses ablating the one or more tissue locations with the ablation element comprising ablating one or more tissue locations at or around the pulmonary vein os (col 21, ln 43-63; col 25, ln 66-col 26, ln 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799